OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                         FILE COPY
                  P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




4/29/2015                                          COA No. 04-14-00236-CR
CURTIS, TROY               Tr. Ct. No. 2009CR0800A              PD-0475-15
On this day the Appellant’s motion for extension of time to file petition for
discretionary review has been denied.
                                                          Abel Acosta, Clerk

                           4TH COURT OF APPEALS CLERK
                           CADENA-REEVES JUSTICE CENTER
                           300 DOLOROSA, THIRD FLOOR
                           SAN ANTONIO, TX 78205-3037
                           * DELIVERED VIA E-MAIL *
              OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                         FILE COPY
                  P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




4/29/2015                                          COA No. 04-14-00236-CR
CURTIS, TROY               Tr. Ct. No. 2009CR0800A              PD-0475-15
On this day the Appellant’s motion for extension of time to file petition for
discretionary review has been denied.
                                                          Abel Acosta, Clerk

                           ROBERT SIRIANNI JR.
                           201 NORTH NEW YORK AVE., SUITE 200
                           P.O. BOX 2047
                           WINTER PARK, FL 32790
                           * DELIVERED VIA E-MAIL *
              OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                         FILE COPY
                  P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




4/29/2015                                          COA No. 04-14-00236-CR
CURTIS, TROY               Tr. Ct. No. 2009CR0800A              PD-0475-15
On this day the Appellant’s motion for extension of time to file petition for
discretionary review has been denied.
                                                          Abel Acosta, Clerk

                           DISTRICT ATTORNEY BEXAR COUNTY
                           300 DOLOROSA ST NO 5072
                           SAN ANTONIO, TX 78205
                           * DELIVERED VIA E-MAIL *
              OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                         FILE COPY
                  P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




4/29/2015                                          COA No. 04-14-00236-CR
CURTIS, TROY               Tr. Ct. No. 2009CR0800A              PD-0475-15
On this day the Appellant’s motion for extension of time to file petition for
discretionary review has been denied.
                                                          Abel Acosta, Clerk

                           LISA MCMINN
                           STATE PROSECUTING ATTORNEY
                           P.O. BOX 13046
                           AUSTIN, TX 78711
                           * DELIVERED VIA E-MAIL *